 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11     DARRELL HARRIS,                             Case No. 1:13-cv-01354-DAD-JDP
12                       Plaintiff,                ORDER GRANTING THE PARTIES’
                                                   STIPULATION CONCERNING
13                       v.
                                                   DEFENDANT’S ANSWER
14     S. ESCAMILLA,
                                                   ECF No. 212
15                       Defendant.
                                                   ORDER VACATING THE COURT’S
16                                                 SCHEDULING ORDER

17                                                 ECF No. 213
18                                                 ORDER SETTING A TELEPHONIC
                                                   HEARING TO DISCUSS CASE STATUS
19
                                                   AND REMAINING SCHEDULING ISSUES
20
21

22          The parties having stipulated to extend the time in which defendant may answer the
23   second amended complaint in this case. ECF No. 212. I grant this extension. Defendant shall
24   have until close of business on October 10, 2019 to file his answer. The additional 120-day
25   discovery period shall commence on the date defendant’s answer is filed.
26          The court’s previous scheduling order, ECF No. 213, is vacated.
27          The court will hold a short telephonic status conference on Monday, October 7, 2019, at
28   2:00 p.m. (dial-in number: 1-888-204-5984; passcode: 4446176) to discuss the status of the case,
                                                      1
 1   any remaining scheduling matters, and whether the parties would be open to a settlement

 2   conference.

 3            The clerk is directed to send a copy of this order to the litigation coordinator at plaintiff’s

 4   institution of confinement. Should plaintiff (in addition to plaintiff’s counsel) wish to join the

 5   conference, he must arrange attendance with the staff at his institution of confinement.

 6
     IT IS SO ORDERED.
 7

 8
     Dated:      September 30, 2019
 9                                                        UNITED STATES MAGISTRATE JUDGE
10

11

12            No. 205.
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
